 


109 HR 3820 IH: To clarify section 1511 of the Miscellaneous Trade and Technical Corrections Act of 2004.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 3820 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Linder introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To clarify section 1511 of the Miscellaneous Trade and Technical Corrections Act of 2004. 
 
 
1.Clarification of reliquidation provision 
(a)Inclusion of interestThe term any amounts owed in section 1511(b) of the Miscellaneous Trade and Technical Corrections Act of 2004 (118 Stat. 2542; Public Law 108–429), includes interest accrued from the date of deposit of duties made in connection with entries described in section 1511(c) of that Act, to the date of the reliquidation of the entries pursuant to section 1511 of that Act. 
(b)Reliquidations with interestNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, to the extent that the entries listed in section 1511(d) of the Act referred to in subsection (a) were reliquidated by the Bureau of Customs and Border Protection, before the enactment of this Act, without the payment of interest required under subsection (a) of this section, the Bureau shall, within 90 days after the date of enactment of this Act, reliquidate the affected entries with the interest required under subsection (a), calculated at the interest rates provided for in section 505(c) of the Tariff Act of 1930 (19 U.S.C. 1505(c)). 
 
